Citation Nr: 1519983	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-36 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from January 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified before a Decision Review Officer (DRO) at the Boston RO in March 2010.  

In April 2014, the Board remanded the Veteran's claim for additional development, including seeking records from the Social Security Administration (SSA) and obtaining an etiological opinion.  The directed development was completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 

FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's heart disability either began during or was otherwise caused by his military service. 


CONCLUSION OF LAW

Criteria for service connection for a heart disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the SSA were obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination and an additional etiological opinion was also obtained after the Board remand (the reports of which have been associated with the claims file).  While the Board found the initial VA examination opinion to be inadequate, the Board finds the subsequent etiological opinion to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, while the Veteran's representative objected to the adequacy of the opinion offered at an April 2010 VA examination, neither the Veteran nor his representative has objected to the adequacy of the subsequent opinion obtained from a VA physician.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, while the Veteran's representative argued in an April 2015 statement that VA should have requested additional information with regard to the opinion provided by the Veteran's private cardiologist (Dr. Udelson), the Board provided the basis for why Dr. Udelson's opinion was not adequate in the April 2014 remand.  No further information was provided by the Veteran and an additional VA etiological opinion was obtained.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Historically, the Veteran submitted an informal claim for service connection for a heart disability in July 2009.  The Veteran claim was denied in an October 2009 rating decision which the Veteran appealed.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran is seeking service connection for coronary artery disease, which he believes is the result of exposure to paint fumes and dust, and the chemicals contained therein, during his military service from 1976-1978.  The Veteran has explained that while in service he built dry docks for nuclear submarines, sandblasted off old paint, and spray painted on coats of antifouling paint (a paint containing chemicals intended to prevent marine life from binding to the hull of a submarine).  In May 1976, he reported being assigned to the U.S.S. Oak Ridge, where his duties included running the paint locker, which he explained exposed him to paint fumes and other chemicals.  He added that every three months, they would dry dock the submarine and add 5-6 layers of paint, rolling and spraying it on.  He also testified at a March 2010 DRO hearing that no safety equipment was ever provided, and he asserted that there was no air ventilation supplied to take the fumes out from underneath the sub where he was often working.  The Veteran estimated that his exposure was on a daily basis, seven days a week whenever the sub was in dry dock which would last for 30-45 days.  The Veteran's statements regarding exposure are consistent, and the Board finds them to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

As such, it is accepted that the Veteran was exposed to paint fumes and dust during his military service.  However, service connection requires more than just chemical exposure during military service and a current disability; rather, the in-service exposure must cause the chronic heart disability. 

In this case, service treatment records do not show any heart related complaints, and the Veteran testified that he first sought treatment for his heart in 2006, nearly 30 years removed from service.  In January 2006, he had an electrocardiogram; in November 2006, he underwent coronary bypass surgery, after experiencing angina for approximately four months; and in April 2007, he had a pacemaker installed.  A February 2008 record from Tufts-New England Medical Center noted that the Veteran first developed chest pain in January 2006.  Following service, the Veteran appears to have worked as a truck driver for Allied Waste Industries from 1983 to 2006.  VA treatment records dated in October 2008 indicate that the Veteran had a diagnosis of extensive chronic obstructive pulmonary disease (COPD) secondary to cigarette smoking.  The Veteran was noted to have stopped smoking in November 2006.  At a November 2008 VA cardiology consultation the Veteran was noted to have quit smoking in November 2006 and he previously smoked three packs per day for thirty years.  Other private treatment reports note that the Veteran stopped smoking in November 2005.  

The Veteran has submitted a number of documents in an attempt to establish the toxicity of the materials he was allegedly exposed to in service.  In a report on non-skid materials used on Navy ships from the Inspector General of the Department of Defense, it was noted that the non-skid material removal techniques generated dust that could exceed OSHA standards by as many as 29 times.  It was noted that the Navy had mitigated dust exposure since 1991, but not prior.

An abstract from the British Journal of Industrial Medicine in 1991 entitled respiratory effects of exposure of shipyard workers to epoxy paints noted that epoxy resin systems had been associated with occupational asthma.  The study suggested that epoxy resin coatings were associated with increased lower respiratory tract symptoms and acute decrements in FEV1.  The study did not appear to address any association between epoxy paints and heart problems.

A May 1987 article from the New York Times quoted a congressman's speech to the effect that tributyltin (TBT) a type of organotin used in marine paints was shown to attack the membranes of red blood cells in humans, but had generally been shown to have a quite limited impact on humans.  The article noted that the Navy had ceased using TBT on its ships.

The Veteran submitted various statements and indicated that his research suggested that there were a number of chemicals used in epoxy antifouling paint that could affect parts of the heart and its function, including Tributyltin Oxide, Disiphenol, Polyacrylate Resins, Silica, Copper, Titanium, and Aluminum.  He indicated that there was no history of heart disease in his family.  He also reported that the in some cases the National Institute for Occupational Safety and Health considers large spaces with open tops such as a dry dock for submarines to be confined spaces.  

He submitted a copy of a patent application from August 1977 for bacteriostatic, fungistatic and algicidal composition, particularly for submarine paints.  The application directed that the materials should be introduced in large amounts in the coatings so that the very high toxicity would become apparent to the marine life in the vicinity of the ships; but cautioned that the toxicity of the product was unsafe for the workers who applied the paint or coating.

In July 2009, Dr. Udelson, a cardiologist, wrote that he had reviewed the materials that the Veteran had submitted regarding his exposures to various chemicals while in service.  He noted that several of the materials which the Veteran was allegedly exposed to had been associated with various effects on the heart, including rhythm disturbances, heart muscle injury, electrocardiographic changes, and blood vessel changes, but he did not explain which chemicals or materials he was referring to and he did not identify where this association was reported.  He opined that it could be possible that these exposures contributed in some way to the Veteran's cardiac problems.  Unfortunately, this opinion is too equivocal to provide the requisite nexus, as "possible" falls short of at least as likely as not (50 percent or greater) and the doctor did not provide a sufficient rationale for his opinion.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In April 2010, the Veteran underwent a VA examination at which he was diagnosed with congestive heart failure and ischemic-coronary cardiomyopathy.  The examiner stated that it was not clear when the Veteran developed coronary artery disease, and indicated that he was not aware of any relation between anti-fouling paint and coronary artery disease.  As such, he asserted that any comments regarding a possible causal relationship would be resorting to speculation.  It is noted that VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the Court of Appeals for Veterans Claims did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The VA examiner did not appear to review any of the materials provided by the Veteran and his opinion was ultimately speculative in nature.  As such, the Board found the opinion was inadequate and remanded the claim for an adequate medical opinion.

In April 2014, a VA etiological opinion was obtained from a VA physician.  The examiner reviewed the claims file noted the Veteran's relevant medical history including a smoking history of three packs per day for thirty years with cessation after the development of cardiac events.  The examiner also considered the Veteran's contentions and reviewed the literature provided by the Veteran and the private medical opinion form Dr. Udelson.  Following this review, the examiner opined that was less likely than not that the Veteran's heart disability was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that while the Veteran had exposure to chemicals and/or dust in service, the service treatment records revealed no indication of systemic illness or cardiac conditions during service or in the one year following service.  Additionally, the examiner explained that while Dr. Udelson had noted the possibility of red cell membrane problems, he felt that if such problems had occurred, there would have been evidence in laboratory results well before 25 years post exposure.  Instead, the examiner noted that there was no medical evidence of any red blood cell damage or any other inflammatory disease during the time post service as would be expected with any significant exposure to toxic chemicals and/or dust.  The physician also noted that there was no medical evidence in service of any pulmonary complaints that would be expected with significant exposure to chemicals and/or dust.  The physician indicated that the literature supplied by the Veteran and a review of the relevant literature related to the chemicals cited by the Veteran revealed no definitive link to any of the toxins contended.  The physician concluded that the Veteran had extensive tobacco use which is a well-established precursor to cardiac disease and extensive tobacco use was documented by the development of COPD.

The weight of the competent evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's heart disability is the result of his military service, to include any exposure therein.

The April 2014 VA opinion is found to be the most probative evidence of record as this opinion is the most thorough and has been grounded in the medical evidence of record.  The April 2014 VA examiner reviewed the Veteran's claims file, literature provided by the Veteran, and other relevant medical literature and found that it was less likely than not that the Veteran's heart disability was related to service.  The physician found that the Veteran's extensive smoking history was a precursor to the development of his cardiac disease.  The examiner provided a complete rationale for this conclusion.  As noted, the medical opinion provided by Dr. Udelson may not form the basis to grant service connection as it was too equivocal, did not include any rationale, and did not account for other risk factors for heart disease.  For example, Dr. Udelson did not address, or account for, the Veteran's extensive smoking history.  Moreover, the VA examiner specifically refuted the basis of Dr. Udelson's opinion, explaining that if the damage Dr. Udelson identified as possible such damage would have been detected much sooner than 25 years post service. Therefore, Dr. Udelson's opinion is afforded less probative weight than the April 2014 VA opinion.  Additionally, as explained by the VA examiner, none of the articles submitted by the Veteran provided any definitive link between his claimed heart disability and his exposure to chemicals in service.  

The Board acknowledges the Veteran's belief that his heart disability is related to his military service, including exposure to chemicals and dust in service.  However, while he, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of his heart disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus in this case.

In sum, the criteria for service connection have not been met, and the Veteran's claim for service connection for a heart disability is denied.
 

ORDER

Service connection for a heart disability is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


